Motion Granted and Abatement Order filed October 4, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00105-CR
                                     ____________

                         SOLOMON KOFI EQUAM, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                         On Appeal from the 184th District Court
                                  Harris County, Texas
                             Trial Court Cause No. 1210061


                         ABATEMENT                    ORDER

       The reporter=s record has not been filed in this appeal. The court reporter has
informed the court that appellant has not paid or made arrangements to pay the reporter=s
fee to prepare the reporter=s record. See Tex. R. App. P. 37.3(c)(2)(A). Appellant has filed a
motion to abate for an indigency hearing on whether he is entitled to a reporter’s record
without payment of costs. See Tex. R. App. P. 37.3(c)(2)(B). We grant appellant’s motion
and enter the following order. See Tex. R. App. P. 35.3(c).
       We ORDER the judge of the 184th District Court to immediately conduct a hearing
at which appellant, appellant=s retained counsel, Edmond N. O’Suji, and counsel for the
State shall participate, either in person or by video teleconference, to determine whether
appellant is entitled to a free record on appeal. The judge shall see that a record of the
hearing is made, shall make findings of fact and conclusions of law, and shall order the trial
clerk to forward a record of the hearing and a supplemental clerk=s record containing the
findings and conclusions. The transcribed record of the hearing, the court=s findings and
conclusions, and a videotape or compact disc, if any, containing a recording of the video
teleconference shall be filed with the clerk of this court on or before November 3, 2011.

       The appeal is abated, treated as a closed case, and removed from this court=s active
docket. The appeal will be reinstated on this court=s active docket when the trial court=s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion. It is the responsibility of any party seeking reinstatement to
request a hearing date from the trial court and to schedule a hearing in compliance with this
court=s order. If the parties do not request a hearing, the court coordinator of the trial court
shall set a hearing date and notify the parties of such date.

              It is so ORDERED.

                                       PER CURIAM




                                               2